In an action to recover damages for wrongfully removing a tenant (Business Rent Law, L. 1945, ch. 314, § 8, as amd.), judgment entered in favor of defendant, after trial by the court, without a jury, unanimously affirmed, with costs. On this record we do not find that the examination of witnesses by the Trial Justice was unduly prolonged so as to prevent the introduction of proper evidence by counsel. The record adequately displays the nature and extent of appellant’s ease; and we hold that the respondent was entitled to judgment by reason of -the failure to prove that appellant was respondent’s tenant and that appellant was removed. Present — Johnston, Acting P. J., Adel, Sneed and Wenzel, JJ.; MacCrate, J., not voting.